RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3875-19T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

L.O.,

     Defendant-Appellant.
___________________________

                   Submitted August 25, 2020 –
                   Decided September 8, 2020

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 88-01-0265.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michele Erica Friedman, Assistant Deputy
                   Public Defender, of counsel and on the brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Edward F. Ray, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      Defendant L.O.1 is incarcerated at South Woods State Prison. He appeals

from a June 19, 2020 order denying his motion for a change in custody pursuant

to Rule 3:21-10(b)(2). For the reasons that follow, we affirm.

      Defendant is serving a life sentence for a gruesome homicide he

committed in 1987. In the course of committing a residential burglary he

encountered the victim, a ninety-two-year-old woman, and viciously beat her

with his fists; dragged her down a flight of steps fracturing two of her vertebrae;

stuffed her head in a plastic bag; and partially placed her into a furnace. Her

nude body was found two days later by police.

      In 1988, defendant was convicted by a jury of first-degree murder,

N.J.S.A. 2C:11-3(a)(1), (2) and felony murder, N.J.S.A. 2C:11-3(a)(3). The trial

court found the aggravating factors were "serious and overwhelming."

Defendant was sentenced to life with a thirty-year period of parole ineligibility

on the murder count and a concurrent thirty-year term on the felony murder

count. We affirmed his conviction and sentence for murder but merged his

conviction for felony murder. State v. [L.O.], No. A-2274-88 (App. Div. May

17, 1991).



1
  We refer to the defendant by initials to protect his privacy due to his medical
condition. N.J.S.A. 26:5C-7; R. 1:38-3(f)(7).
                                                                           A-3875-19T4
                                        2
      This was not defendant's first criminal conviction. His record includes

several prior burglary and larceny convictions that resulted in prison sentences

and an extensive history of adjudications for juvenile delinquency, twice

resulting in confinement at the Youth Correctional Facility at Yardville. He was

unsuccessful as a juvenile parolee and as an adult probationer and parolee.

      Defendant has committed multiple disciplinary infractions while

imprisoned. In 2009, he was disciplined for assaulting a corrections officer and

disrupting the security or orderly running of the prison, and received fifteen days

of detention, 365 days of administrative segregation, and 365 days of loss of

commutation credits. We affirmed that decision. [L.O.] v. Dep't of Corr., No.

A-5427-08 (App. Div. July 19, 2010).

      In October 2017, a State Parole Board panel determined there was a

substantial likelihood that defendant would commit a new crime if released and

denied parole.   The record does not indicate if he appealed that decision.

Defendant is now seventy-two years old and is next eligible for parole in late

2025.2


2
  We note that on April 10, 2020, the Governor issued Executive Order 124,
which created a mechanism to identify inmates in state prison to be considered
for parole or medical furlough who are at least sixty years old; have an
underlying medical condition that increases their risk of death or serious injury


                                                                           A-3875-19T4
                                        3
      On June 4, 2020, defendant moved for release from prison pursuant to

Rule 3:21-10(b)(2). He argues that his HIV-positive3 status, alleged weakened

immune system, chronic kidney disease, and advanced age, puts him "at risk of

severe complications, and even death, if he contracts COVID-19" as a result of

"the close quarters of prison without a means to properly social distance."

Notably, defendant is not on HIV medication and is currently HIV-undetectable.

Defendant's medical reports note that he appears to be in "no acute distress" and

describe him as "clinically stable" with his chronic illness in "[g]ood control."

      In support of his motion, defendant submitted certain prison medical

records prepared in 2019 and 2020. He also submitted certifications of five

physicians that discuss the enhanced risk COVID-19 poses to prison inmates.




from COVID-19; who were denied parole within the last year; whose sentence
will end within ninety days; or who will be eligible for parole within ninety
days. Exec. Order No. 124 (Apr. 10, 2020), 52 N.J.R. 963(a) (May 4, 2020).
Defendant clearly does not meet the last three of those criteria.
3
   "'HIV' means the human immunodeficiency virus or any other related virus
identified as a probable causative agent of AIDS." N.J.S.A. 26:5C-15. "'HIV-
positive' means having a positive reaction on a 'HIV related test' used to detect
'any virus, antibody, antigen or etiologic agent thought to cause or to indicate
the presence of AIDS.'" Smith v. Datla, 451 N.J. Super. 82, 87 n.1 (App. Div.
2017) (quoting N.J.S.A. 26:5C-5). "'HIV-positive' refers to an individual
infected with HIV but not yet having AIDS." Ibid. HIV is the infection and
AIDS is the manifestation of the disease. Troum v. Newark Beth Israel Med.
Ctr., 338 N.J. Super. 1, 6, 10, 14 (App. Div. 2001).
                                                                          A-3875-19T4
                                        4
Notably, none of the certifications are specific to defendant. They do not

analyze his medical condition, treatment history, or test results. Nor do they

analyze the housing or medical treatment of inmates at South Woods State

Prison or any other correctional facility operated by the Department of

Corrections. Instead, they are generic. 4

      Presiding Judge Margaret M. Foti denied the motion. In her written

statement of reasons, the judge recounted defendant's prior record, the violent

manner in which the victim was murdered, and the sentencing judge's comments

regarding the cruelty and heinousness of defendant's crimes. After applying the

pertinent factors, the judge concluded that "concerns for public safety

substantially outweigh any potential risk to defendant's health." In reaching that

conclusion the judge engaged in the following analysis:



4
   Defendant also submitted a published 2014 article on the level of innate
immune responses of HIV-1 treated patients with undetectable viral loads
compared with healthy uninfected subjects. Sanjay Swaminathan et al., HIV-1
Treated Patients with Undetectable Viral Loads have Lower Levels of Innate
Immune Responses via Cytosolic DNA Sensing Systems Compared with
Healthy Uninfected Controls, J. AIDS Clinical Res. 1 (June 10, 2014),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4444065/pdf/nihms624682.pd
f. Notably, the test subjects in the study compared healthy uninfected
individuals to HIV-positive patients receiving "combination antiretroviral
therapy." Ibid. As we have mentioned, defendant does not take any HIV
medication yet remains HIV-undetectable.


                                                                          A-3875-19T4
                                        5
            The court recognizes that the [COVID]-19 pandemic
            constitutes a change of circumstance, and defendant's
            age and chronic illness are risk factors if he contracts
            the disease.

                   Even though individuals [sixty] years of age or
            older are at risk for [COVID]-19, defendant's medical
            records reflect that defendant is in good health. A
            review of defendant's medical records demonstrate[s]
            that defendant is HIV-positive-undetectable and has
            chronic kidney illness. While there is no question HIV
            can be a serious disease, defendant's medical records
            suggest that he has been properly treated while
            incarcerated. Those records reveal that defendant is
            well nourished, well hydrated, and has no acute
            distress. The records further reveal that on March 23,
            2020, defendant was described as clinically stable and
            his chronic illness was in "good control." There is
            nothing in the records that would suggest that defendant
            has not or cannot be properly treated within the facility.
            The court also takes judicial notice of the New Jersey
            State Prison website which details precautions being
            taken by State officials to protect inmates and staff
            from [COVID]-19 in accordance with CDC guidelines.

            [(Footnote omitted).]

      The judge also considered the reasons defendant was denied parole in

2017 and found that "[d]efendant's refusal to take responsibility for his criminal

behavior, coupled with his refusal to address his substance abuse issues, makes

defendant a risk to society."

      This appeal followed.         Defendant raises a single point for our

consideration:

                                                                          A-3875-19T4
                                        6
            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR IN DENYING [DEFENDANT'S] RULE 3:21-
            10(b)(2) MOTION.

      We affirm substantially for the reasons expressed by Judge Foti in her

cogent written decision. We add the following comments.

      Pursuant to N.J.R.E. 201(b)(3), defendant contends we should take

judicial notice of "statistics, information, and recommendations released by

public health agencies and organizations," citing J.H. v. R&M Tagliareni, LLC,

239 N.J. 198, 226 n.2 (2019) (Rabner, C.J., dissenting).

      Defendant asserts that the CDC "has acknowledged that custodial settings

'present[] unique challenges for control of COVID-19 transmission among

incarcerated/detained persons, staff, and visitors'" due to "the close proximity of

incarcerated persons within facilities; the potential introduction of the virus on

a daily basis through staff entering and exiting the facility; and the movement

of persons between facilities and to outside medical providers." He states that

as of June 29, 2020, the Department of Corrections reported 781 employee

COVID-19 cases, 2650 inmate cases, and 45 inmate deaths. 5



5
  "As of June 1, 2020, out of a total population of 15,302 inmates in state prison,
1720 had tested positive for the virus, about 192 had been hospitalized, and 46
had died." In re Request to Modify Prison Sentences, Expedite Parole Hearings,
and Identify Vulnerable Prisoners, ___ N.J. ___, ___ (2020) (slip op. at 2).
                                                                           A-3875-19T4
                                        7
      Rule 3:21-10(b)(2) provides: "A motion may be filed and an order may

be entered at any time . . . amending a custodial sentence to permit the release

of a defendant because of illness or infirmity of the defendant." Courts apply a

balancing test to determine relief should be granted under the rule. State v.

Priester, 99 N.J. 123, 135 (1985).

      Generally, to obtain such "extraordinary relief" under the rule, a defendant

must show: (1) he suffers from a serious medical condition and the negative

impact incarceration has on his health; and (2) a change in circumstances

between the time of sentencing and the motion. Id. at 135-36.    When

determining whether release is appropriate under the rule, courts should consider

"the nature and severity of the crime, the severity of the sentence, the criminal

record of the defendant, the risk to the public if the defendant is released , and

the defendant's role in bringing about his current state of health." Id. at 137.

The court should also consider "the availability of medical services in prison."
Id. at 135.   The nature of the inmate's illness and the effect of continued

incarceration on his health are the "predicate for relief." Id. at 136.

      Recently, our Supreme Court held that in the context of the COVID-19

pandemic, an inmate seeking relief under the rule must present "evidence of both

an 'illness or infirmity' -- a physical ailment or weakness -- and the increased


                                                                           A-3875-19T4
                                         8
risk of harm incarceration poses to that condition.       A generalized fear of

contracting an illness is not enough." Request to Modify Prison Sentences, ___

N.J. ___ (slip op. at 20-21). The Court further held that the COVID-19 pandemic

constitutes "a change in circumstances under" Rule 3:21-10(b)(2). Id. at 21.

The Court noted, however, that the rule does not "provide authority for the courts

to establish and oversee a broad-based program to release or furlough inmates

in state prison." Id. at 5.

      "A motion made pursuant to Rule 3:21-10(b)(2) is committed to the sound

discretion of the court." Priester, 99 N.J. at 135 (citing State v. Tumminello, 70
N.J. 187, 193 (1976)). We review decisions granting or denying relief under the

rule for abuse of that discretion. Id. at 137. An abuse of discretion "arises when

a decision is made without a rational explanation," "rested on an impermissible

basis" or was "based upon a consideration of irrelevant or inappropriate factors."

Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002) (citations omitted).

      In its decision, the Parole Board panel set forth numerous reasons for

denying defendant parole, including: the facts and circumstances of the murder;

defendant's extensive criminal record; the escalation of defendant's criminal

behavior; prior opportunities on probation and parole were unsuccessful; prior

incarceration did not deter criminal behavior; numerous, persistent institutional


                                                                          A-3875-19T4
                                        9
infractions that were serious in nature; insufficient problem resolution; and

defendant's risk assessment evaluation. The insufficient problem resolution

finding was based on defendant's lack of insight into his criminal behavior,

denial of the murder, minimizing his conduct, insufficiently addressed substance

abuse problem, and blaming others for the circumstances he is in.

      Judge Foti balanced defendant's medical condition and age against the

heinous crime he committed—the brutal murder of an elderly woman—his

extensive criminal record, and his high risk of recidivism if released. She

considered and weighed each of the pertinent factors and concluded "that the

risk of danger posed by defendant to society far outweighs any risk this

defendant faces in State prison." She also appropriately considered the reasons

defendant was denied parole.

      We hold that the judge properly balanced the relevant factors and did not

abuse her discretion in denying defendant's release from prison under Rule 3:21-

10(b)(2). With but a single exception, her findings are amply supported by the

record.6 We discern no basis to overturn her decision.


6
  The judge stated that "defendant's medical records reflect that defendant is in
good health." While we would not describe defendant as being in good health
given his medical conditions, we agree that his medical records indicate that
defendant is "well nourished, well hydrated, and has no acute distress."


                                                                         A-3875-19T4
                                      10
      Affirmed.




Moreover, as of March 23, 2020, defendant was described as "clinically stable"
with his chronic illnesses in "good control." He is not prescribed any
medications for his HIV-positive status. We further agree with the conclusion
that there is nothing in defendant's medical records "that would suggest that
defendant has not or cannot be properly treated within the facility."
                                                                      A-3875-19T4
                                     11